Title: From George Washington to John Hancock, 3 June 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook June 3d 1777.

I would take the liberty of addressing a few Lines to Congress, on a matter, which appears to me of importance, and which is considered in the same light by many of our Officers and Others not in the Military line.
The subject, I allude to, is the condition of many persons now with the Enemy, who deluded by their arts and a misguided attachment to their measures, fled from the protection of the States to find security with them; and who in many instances are in Arms against us.
It has been suggested through various Channels, & the Suggestion seems to be credited, especially as some have already escaped, that

many of these unhappy people, convinced of their error and the wicked part they have taken, would embrace the earliest Opportunity of leaving the Enemy & returning among us, were they sure of being received into our friendship again, and of enjoying their property and the rights of Citizens.
This Subject, in the consideration of it, strikes me as important—interesting & delicate, involving many consequences worthy of mature deliberation and attention: As such, and deeming myself incompetent to it, I think it my duty to submit it to Congress for their discussion, to take such measures therein, as they shall esteem necessary and right.
If these people, particularly those in Arms, are ingenuous in what has been hinted, and it is their wish or that of any considerable part of them to return, I should suppose, that it would be expedient and founded in sound policy, to give every suitable assurance to induce them to come. Such an Event would be attended with Salutary effects—would weaken the Enemy—distress them greatly and would probably have a most happy influence in preventing Others from joining their Arms. On the other hand, the indulgence may be liable to great abuse, supposing it not to be duly regarded—or if the effects produced by it should be partial, they will not be adequate to the ends in view; Yet, as the Enemy on their part, are using every device they are capable of, to seduce both Soldiers and Citizens from our service into theirs, & have succeeded but too well, It is generally thought, in the Military line, that something should be attempted to counteract them. Whether Congress will be of the same sentiment, & if they should, what & how extensive the mode & indulgence ought to be, is entirely with them.
There is One difficulty, that occurs to me, supposing the measure to be adopted. What line of discrimination can be drawn upon such an occasion, though circumstances should differ & seem to require it? While the poor—deluded—ignorant, duped by artifices & a thousand causes to lead them wrong, have a claim to their Country’s pardon & indulgence—There are many of well informed understanding, who from their early avowed, hostile dispositions, & inveterate disregard of her rights, and those who have taken a double & treble part, cannot have the same pretensions, whose only view in returning, may be to serve their own sordid purposes, and the better to promote those plans, they have steadily pursued.
One thing more I would observe, which is, that if Congress judge an adoption of measures eligible on the subject of my Letter, the sooner it is come into, the better for the most obvious reasons, & the Time allowed for those to return, who wish the indulgence, should be fixed at a short period; not longer in my opinion than till the  day of

 next; Otherwise, they may avail themselves of the circumstance & wait events to decide their choice. If any good consequences are produced, the means can be renewed and further extended.
Congress will be pleased to excuse me, for thus freely communicating my Sentiments, especially when I assure them, that they are dictated, by what I esteem my duty. I have the Honor to be with great respect Sir Your & their Most Obedt Servt

Go: Washington


P.S. The more I consider the subject of my Letter, the more important & interesting it appears. I am inclined to think, if the measure proposed should be deemed expedient, that it will be better, that the indulgencies & assurances for their return, should be communicated through the medium of some Second—secret Hand, qualified to offer them & negotiate the business, rather than by an Act of public Authority. Opportunities, I should suppose, may be found, by which they may Obtain due information, in that way, & which will not hold out to the Enemy the same cause of Suspicion & of vigilance to prevent their escaping. Whatever mode shall be considered most adviseable, should be immediately adopted. What time should be allowed in the first instance, I am at a loss to determine. If the continuance is too short, there may be danger of their not being apprized so as to get off—If tis too long, they’l defer matters to the last & act then as circumstances of Interest dictate. to err in the formr will be least injurious.

